Name: Commission Regulation (EEC) No 2181/82 of 5 August 1982 correcting Regulation (EEC) No 1235/82 fixing the monetary compensatory amounts and certain coefficients and rates required for their application
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 6 . 8 . 82 Official Journal of the European Communities No L 231 / 13 COMMISSION REGULATION (EEC) No 2181/82 of 5 August 1982 correcting Regulation (EEC) No 1235/82 fixing the monetary compensatory amounts and certain coefficients and rates required for their application fixed by Commission Regulation (EEC) No 1235/82 of 19 May 1982 (6), as amended from 1 August 1982 by Regulation (EEC) No 2076/82 Q ; whereas a check has revealed that, as a result of an error, Annex I to that Regulation does not correspond to that submitted to the Management Committee for Cereals for an opinion ; whereas the said Regulation should therefore be corrected, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 974/71 of 12 May 1971 on certain measures of conjunctural policy to be taken in agriculture following the tem ­ porary widening of the margins of fluctuation for the currencies of certain Member States ('), as last amended by Regulation (EEC) No 3605/81 (2), and in particular Article 6 thereof, Having regard to Council Regulation (EEC) No 878 /77 of 26 April 1977 on the exchange rates to be applied in agriculture ('), as last amended by Regulation (EEC) No 1668/82 0, Having regard to Commission Regulation (EEC) No 1516/78 of 30 June 1978 on adjustments to monetary compensatory amounts fixed in advance and repealing Regulation (EEC) No 651 /78 (  *), and in particular Article 1 (2) thereof , Whereas the monetary compensatory amounts provided for in Regulation (EEC) No 974/71 were The figure '25,310 in part 1 of Annex I to Regulation (EEC) No 1235/82, against subheading 11.02 A I a), is hereby replaced by '23,310 '. Article 2 This Regulation shall enter into force on 6 August 1982 . Where any party concerned so requests, it shall apply from 1 to 5 August 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 5 August 1982. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 106, 12 . 5 . 1971 , p . 1 . ( 2 ) OJ No L 362, 17 . 12 . 1981 , p . 2 . O OJ No L 106, 29 . 4 . 1977, p . 27 . (') OJ No L 184, 29 . 6 . 1982, p . 19 . n OJ No L 178 , 1 . 7 . 1978 , p . 63 . (6) OJ No L 142, 20 . 5 . 1982, p . 1 . O OJ No L 224, 31 . 7 . 1982, p . 1 .